                                          Exhibit 5
Date       By Service Summary                                        Hours/Rate          Amount


In Reference To: Case Administration (Labor)
03/01/2020 TT CASE ADMINISTRATION                                    0.40 at $290.00/hr $116.00
              Review OCP. Note file re terms and letter to client.
              Prepare stip and amended wage order per OCP.
03/06/2020 TT CASE ADMINISTRATION                                    0.20 at $290.00/hr $58.00
              Review signed stipulation. Submit order, note file.
03/08/2020 TT CASE ADMINISTRATION                                    0.10 at $290.00/hr $29.00
              Review entered amended wage order, note file.
03/09/2020 TT CASE ADMINISTRATION                                    0.10 at $290.00/hr $29.00
              Review trustee letter re payment change, verify
              order entered, note file.
03/25/2020 TT CASE ADMINISTRATION                                    0.10 at $290.00/hr $29.00
              Review trustee letter re wage order change, verify
              order entered and note file.
04/22/2020 TT CASE ADMINISTRATION                                    0.30 at $290.00/hr $87.00
              Review email from client regarding reduced income
              and tax refunds. Advise re needed return and
              possible plan modification options.
05/07/2020 TT CASE ADMINISTRATION                                    0.10 at $290.00/hr $29.00
              Review email from client regarding return status,
              note file.
05/22/2020 TT CASE ADMINISTRATION                                    1.30 at $290.00/hr $377.00
              Review updated pay from client and notes regarding
              expectation with employment. Review trustee
              records and calcs. Prepare plan modification.
06/19/2020 TT CASE ADMINISTRATION                                    0.20 at $290.00/hr $58.00
              Review docket and prepare cnr re plan mod. Submit
              order.
06/19/2020 TT CASE ADMINISTRATION                                    0.20 at $290.00/hr $58.00
              Review entered order on plan modification and note
              file. Advise client of entry of order.
06/19/2020 JK CASE ADMINISTRATION                                    0.20 at $75.00/hr    $15.00
              Prepared & filed CNR on plan mod.
In Reference To: Case Administration (Expenses)
05/22/2020 TT Mailing/Postage                                        $26.95               $26.95
              Plan mod 49 x .55
05/22/2020 TT Printing/Copying                                       $24.50               $24.50
              Plan mod 49 x .10 x 5




 19-56859-mlo     Doc 29-5      Filed 06/29/20   Entered 06/29/20 08:41:55        Page 1 of 2
                                                                     Total Hours:   3.20 hrs
                                                                           Labor:   $885.00
                                                                        Expenses:    $51.45
                                                                   Total Amount:    $936.45
In Reference To: Fee Application Preparation (Labor)
06/19/2020 TT FEE APPLICATION PREPARATION                        0.10 at $290.00/hr $29.00
              Prepare fee application.
In Reference To: Fee Application Preparation (Expenses)
06/19/2020 TT Mailing/Postage                                    $1.10                $1.10
              2 stamps @ .55=$1.10 to serve fee app
06/19/2020 TT Printing/Copying                                   $1.20                $1.20
              2 x 6 pages=12 x .10 per copy=$1.20 to serve fee
              app

                                                                     Total Hours: 0.10 hrs
                                                                           Labor: $29.00
                                                                        Expenses: $2.30
                                                                   Total Amount: $31.30


                                                                       Total Labor: $914.00
                                                                    Total Expenses: $53.75
                                                            Total Invoice Amount: $967.75




 19-56859-mlo     Doc 29-5    Filed 06/29/20    Entered 06/29/20 08:41:55     Page 2 of 2
